DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein said at least one inwardly directed stiffener” lacking antecedent basis. It appears the claim is intended to depend from claim 9 rather than claim 8 and has been examiner as such.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sitkiewicz, US 2007/0011971 in view of Bodnar, WO 2007/082366.
Regarding claim 1:
Sitkiewicz discloses a support wall frame system for providing increased shear strength thereby preventing twisting and racking of a support wall, said support wall frame system comprising: 
at least one end track (16); and 
a frame member (14) received within said at least one end track, said frame member having a centrally registered longitudinal axis and including at least one rib (32) extended parallel to the centrally registered longitudinal axis; 
wherein said at least one rib (46) is statically affixed to said at least one end track; 
wherein said at least one end track includes a track base (50) and further includes a first track side wall (48), and a second track side wall each extending vertically upward from said track base, each of said first track side wall and said second track side wall having a top edge and a bottom edge opposed therefrom; 
wherein said first track side wall includes an inwardly directed first detent (62) contiguously positioned with said top edge and spaced from said bottom edge of said first track side wall; 
wherein said second track side wall includes an inwardly directed second detent contiguously positioned with said top edge and spaced from said bottom edge of said second track side wall (refer to Fig. 2).
Sitkiewicz does not expressly disclose a third detent.
Bodnar discloses a frame member (10) having a track base and side walls, wherein it further includes an inwardly directed detent (32) extended along a major latitudinal width of said track base.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide an inwardly directed detent (32) extended along a major latitudinal width of said track base as suggested by Bodnar on the track base of Sitkiewicz such that the inwardly directed third detent is registered orthogonal to said inwardly directed first detent and said inwardly directed second detent.
Providing a third detent as suggested by Bodnar on the track base of Sitkiewicz would provide increased rigidity to the end track of Sitkiewicz (pg. 6 of Bodnar).
Regarding claim 2:
Sitkiewicz discloses wherein said frame member comprises: 
an elongate stud having a stud base with a first stud side wall extending upwardly from a first end of said stud base and a second stud side wall extending upwardly from an opposing second end of said base, said first stud side wall and said second stud side wall being coextensive and parallel with each other and each being oriented in perpendicular fashion with respect to said stud base (refer to Fig. 2).
Regarding claim 3:
Sitkiewicz discloses wherein said at least one rib comprises:
an inwardly directed first rib (36); 
an inwardly directed second rib (38); and 
a stud base (18) intercalated between said first stud side wall and said second stud side wall, said stud base being directly connected to said first stud side wall and said second stud side wall; 
wherein said stud base is adapted to be received within said at least one end track such that said stud is disposed between said first track side wall and said second track side wall and such that said first detent is received within said first rib and said second detent is received within said second rib.
Sitkiewicz further discloses wherein the ribs are located along an entire length of respective stud side walls.
Regarding claim 4:
Sitkiewicz discloses top and bottom end tracks (para. 0035) wherein each track side wall has an inwardly directed detent extended along a major latitudinal height of the track side walls.
Regarding claim 6:
Sitkiewicz discloses wherein the frame member has a single and unitary metal body.
Regarding claim 7:
Sitkiewicz discloses wherein said frame member further comprises: 
a first return leg (26) extending inwardly from a first distal end of said first stud side wall; 
a second return leg (26) extending inwardly from a second distal end of said second stud side wall; and 
wherein said first return leg and said second return leg are substantially similar in length to one another, are each oriented in perpendicular fashion with respect to said first stud side wall and said second stud side wall and are each oriented in parallel fashion with respect to said stud base (refer to Fig. 2).
Regarding claim 18:
Sitkiewicz discloses wherein the stud has a width with a first dimension and said at least one end track has an inside diameter with a second dimension that is substantially similar to the first dimension.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sitkiewicz, US 2007/0011971 in view of Bodnar, WO 2007/082366 further in view of Strickland et al., US 2008/0006002.
Regarding claim 8:
Sitkiewicz discloses return legs but does not expressly discloses first and second flanges extending therefrom.
Strickland discloses first and second flanges (24) extending downwardly from respective return legs such that each is similar in length and oriented perpendicular with respect to the return legs and parallel to the stud side walls.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide flanges as suggested by Strickland to the return legs of Sitkiewicz in order to stiffen the return legs (para. 0070 of Strickland).

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sitkiewicz, US 2007/0011971 in view of Bodnar, WO 2007/082366 further in view of Satchell, US 4,809,476.
Regarding claim 9:
Sitkiewicz does not expressly disclose an inwardly directed stiffener.
Satchell discloses a frame member (10) comprising at least one inwardly directed stiffener juxtaposed along a longitudinal length of said stud base, wherein axially opposed ends of said at least one inwardly directed stiffener is directly abutted against said at least one end track.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide an inwardly directed stiffener as suggested by Satchell on the stud base of Sitkiewicz in order to increase rigidity in the longitudinal direction of the stud (col. 2, ll. 8-15).
Regarding claim 10:
Satchell discloses wherein the stiffener is generally V-shaped (refer to Figs. 2-4).
Regarding claim 11:
Sitkiewicz discloses wherein the ribs are each generally U-shaped (refer to Fig. 2).
Regarding claims 12 and 17:
Sitkiewicz discloses wherein said stud base, said first stud side wall, and said second stud side wall are integral with each other and formed from a single sheet of material.
Regarding claim 13:
Sitkiewicz discloses wherein said frame member further comprises: 
a first return leg (26) extending inwardly from a first distal end of said first stud side wall; 
a second return leg (26) extending inwardly from a second distal end of said second stud side wall; and 
wherein said first return leg and said second return leg are substantially similar in length to one another, are each oriented in perpendicular fashion with respect to said first stud side wall and said second stud side wall and are each oriented in parallel fashion with respect to said stud base (refer to Fig. 2).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633